Exhibit 10.16

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is made by and between Jonathan W.
Berger (the “Executive”) and Great Lakes Dredge & Dock Corporation, a Delaware
corporation (the “Company”), pursuant to the Amended and Restated Employment
Agreement between the Executive and the Company dated May 8, 2014 (the
“Employment Agreement”), to fully settle and resolve any and all issues and
disputes arising out of the Executive’s employment with and separation from the
Company.

WHEREAS, the Executive voluntarily resigned from his position with the Company
effective January 3, 2017 (the “Separation Date”), by reason of Retirement, as
that term is defined in Section 3.5(b) of the Employment Agreement;

WHEREAS, as a result of Executive’s Retirement, the Company and the Executive
agree that Executive is entitled to receive the benefits outlined in Section
3.5(b) of the Employment Agreement; and

WHEREAS, in exchange for Executive’s undertakings hereunder, the Company shall
provide Executive certain additional benefits outlined below.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
the receipt and sufficiency of which is hereby acknowledged by each party, the
Executive and the Company agree as follows:

1.Termination of Employment. The Executive agrees that his employment with the
Company shall terminate on the Separation Date, and further agrees his
involvement with the Company in any of the capacities listed in Sections 3.9
(a), (b) or (c) of the Employment Agreement shall also terminate on the
Separation Date.  

2.Unconditional Benefits.  The Executive acknowledges that the Company will
provide him with certain Unconditional Assistance Benefits whether or not he
chooses to sign the Agreement. Such benefits are described in greater detail in
Appendix A, which is attached and incorporated herein.

3.Consideration.  In consideration for the Executive’s execution of this
Agreement and its attached Release (defined below), and provided the Executive
complies with his obligations under this Agreement and does not revoke his
acceptance of the Release, the Company will provide the Executive with a
Conditional Assistance Benefit, which is described in greater detail in Appendix
A, and which the Executive acknowledges represents full consideration for
entering into the Agreement.

4.Benefits.  Except as otherwise specifically provided in the Agreement,
including Appendix A, the Executive’s eligibility to participate in the
Company’s employee benefit plans and programs (including the Company’s life
insurance and short-term disability benefit programs) shall end on the
Separation Date.  

5.General Release and Waiver of Claims.  As part of the Executive’s
consideration for the Conditional Assistance Benefit described in Appendix A,
the Executive agrees to execute

 

--------------------------------------------------------------------------------

 

 

and comply with the General Release and Waiver of Claims attached as Appendix B
to this Agreement (the “Release”).

6.Confidentiality and Restrictive Covenants.  The Executive acknowledges and
agrees that he remains bound by any and all post-employment restrictions set
forth in the Employment Agreement, including but not limited to those contained
within Article IV of the Employment Agreement.  Notwithstanding any provision in
the Employment Agreement or this Agreement to the contrary, nothing shall
prohibit the Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity or making other disclosures that
are protected under the whistleblower provisions of federal, state, or local law
or regulation.

7.Cooperation and Assistance.  The Executive acknowledges and agrees that, as a
condition to receiving the benefits described herein, the Executive shall
provide assistance to the Company as described in Section 5.2 of the Employment
Agreement.

 

8.Representation of Disclosure.  The Executive represents and warrants that he
has not withheld any information from the Company through its directors,
officers, or CEO that may give rise to allegations threatening material
liability of the Company or any of its subsidiaries or affiliates. The Executive
acknowledges and agrees that this representation is a material term of the
Agreement and any breach of this representation shall require the Executive to
reimburse the Company for the value of any Conditional Assistance Benefit
received.

9.No Admission.  The Agreement is not an admission by any of the Released
Parties (as defined in Appendix B) or by the Executive of any wrongdoing or
liability, or that any action (or failure to take action) undertaken by any of
the Released Parties or by the Executive was wrongful; unlawful; in violation of
any local, state or federal law, statute or regulation; or capable of inflicting
any damages or injury on any of the Released Parties or the Executive. The
Company and the Executive each specifically deny any such wrongdoing,
unlawfulness, violation, or damages.

10.Mutual Non-Disparagement.  The Executive agrees, on behalf of himself and his
agents, representatives, attorneys, assigns, heirs, executors, and
administrators, not to make any oral or written statement to any third party
that disparages the Company or its officers and directors; provided that the
provisions of this Paragraph 10 shall not apply to testimony as a witness,
compliance with other legal obligations, or assertion of or defense against any
claim of breach of the Agreement, and shall not require the Executive to make
false statements or disclosures. The Company agrees that its officers and
directors will not make any oral or written statement to any third party that
disparages the Executive or his job performance; provided that the provisions of
this Paragraph 10 shall not apply to testimony as a witness, compliance with
other legal obligations, or assertion of or defense against any claim of breach
of the Agreement, and shall not require the Company’s officers or directors to
make false statements or disclosures.  Notwithstanding any provision in the
Employment Agreement or this Agreement to the contrary, nothing shall prohibit
the Executive, the Company, or any of its officers and directors from reporting
possible violations of federal law or regulation to any governmental agency or
entity or making other disclosures that are protected under the whistleblower
provisions of federal, state, or local law or regulation.

11.Entire Agreement.  The Agreement (including the Appendices hereto) contains



2

 

 



--------------------------------------------------------------------------------

 

 

the entire agreement and understanding between the Executive and the Company
with respect to any of the matters described herein and therein.  To the extent
any term of this Agreement is deemed by a court of competent jurisdiction to be
inconsistent with a term of any other agreement between Executive and the
Company, this Agreement shall control with respect to any such
inconsistency.  The terms of the Agreement cannot be changed except in a later
document signed by the Executive and an authorized officer of the Company.

 

12.Governing Law; Venue.  The Agreement shall be governed by the laws of the
State of Illinois, without giving effect to any principles regarding conflicts
of laws. The parties will bring and pursue any legal or equitable proceeding
relating to or arising under the Agreement only in the courts of DuPage County,
Illinois or the United States District Court for the Northern District of
Illinois. Each party consents to and agrees never to challenge the personal
jurisdiction or venue of those courts, and agrees that they are a fair and
convenient place to conduct any such proceeding.

13.Partial Invalidity.  If any part of this Agreement is held to be
unenforceable, invalid or void, then the balance of this Agreement shall
nonetheless remain in full force and effect to the extent permitted by law.

14.No Presumption.  The Agreement shall be interpreted and construed as if all
of its provisions were drafted jointly by the parties, and no party is entitled
to the benefit of any rule of construction with respect to the interpretation of
any term, condition or provision in favor of or against any drafter of the
Agreement. The Agreement shall be interpreted and construed in accordance with
the plain meaning of its terms and not strictly for or against either party.

15.Headings.  The headings in the Agreement are for the convenience of the
parties and shall not affect its meaning or interpretation.

16.Notice and Other Communications.  With the exception of the acceptance of
this Agreement, its attached Release (Appendix B), and the revocation of claims
contained within it, which shall be governed by Paragraph 20, below, as
applicable, all notices given under the Agreement shall be in writing and shall
be delivered by mail, hand, facsimile, e-mail (in .pdf format), or by a
nationally known, reputable overnight delivery service addressed as follows:

If to the Executive:

Jonathan W. Berger

At the address and e-mail address previously provided in writing to the Company

If to the Company:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Chief Executive Officer

Fax: (630) 574-3007

 



3

 

 



--------------------------------------------------------------------------------

 

 

With a copy to:

Godfrey & Kahn, S.C.

One East Main Street, Suite 500

Madison, WI  53703

Attn: Eric C. Wilson

Fax: (608) 257-0609

ewilson@gklaw.com

or to such other address as either party will have furnished to the other in
writing in accordance herewith.  Notice shall be considered effective when
actually received by the addressee.

17.Taxes.  The Company may withhold from any amount payable under the
Agreement such federal, state or local taxes as must be withheld pursuant to any
applicable law or regulation.

18.No Waiver.  Either party’s failure to insist upon strict compliance with any
part of the Agreement, or its failure to assert any right it may have hereunder,
will not be considered a waiver of that or any other part of or right under the
Agreement unless the waiver is in writing and signed by the party that is
waiving its rights.

19.Binding.  The terms of the Agreement shall be binding upon and inure to the
benefit of the heirs, estates, predecessors, affiliates, assigns, attorneys,
officers, directors, employees, agents, and representatives of the parties. In
the event that any amounts under the Agreement are due following the Executive’s
death, such amounts will be payable to a trust or trusts designated by the
Executive in writing to the Company, so long as (i) such trust information is
provided by Executive to the Company in advance of Executive’s death and (ii)
such trust or trusts is/are in existence at the time payments are to be made. 
Otherwise, payment shall be made to the Executive’s estate. In each case,
payments shall be made subject to applicable law, deductions and withholdings
and the terms and conditions of applicable employee benefit plans.  

20.Acceptance and Revocation Procedures.

a.Acceptance of Agreement and Release:  The Executive acknowledges and
agrees that he may agree to the terms of the Agreement and Release by signing
and dating it  and returning the signed and dated Agreement via mail, email (in
.pdf format), hand delivery, or overnight delivery, so that it is received by
Eric J. Wilson, Godfrey & Kahn, S.C., One East Main Street, Suite 500, Madison,
WI 53703, E-Mail: ewilson@gklaw.com, on or before 5:00 p.m. Central Time on
January 30, 2017.

b.By executing the Agreement and Release, the Executive acknowledges and agrees
that:

c.The Executive has carefully read all parts of the Agreement (including the
Release) and fully understands the meaning of the terms and conditions contained
herein;

d.The Company has advised the Executive, and is hereby advising him in
writing, to consult with an attorney of his choosing prior to signing the
Agreement;



4

 

 



--------------------------------------------------------------------------------

 

 

e.The Release includes a release of all claims under the Age Discrimination
in Employment Act (“ADEA”);

f.The Agreement and Release were originally presented to the Executive on
January 6, 2017. The Executive acknowledges and agrees that he has had the
opportunity to take more than 21 days after receiving the Release, to decide
whether to sign it;

g.The Executive understands that he has seven (7) days after signing the Release
within which to revoke his acceptance thereof (“Revocation Period”), and such
revocation will not be effective unless written notice of the revocation is, via
mail, e-mail (in .pdf format), hand delivery, or overnight delivery, directed to
and received by Eric J. Wilson, Godfrey & Kahn, S.C., One East Main Street,
Suite 500, Madison, WI 53703, E-mail: ewilson@gklaw.com, on or before 5:00 p.m.
Central Time on the first business day following the end of the Revocation
Period;

h.The Executive is signing the Agreement knowingly, voluntarily and
without any coercion or duress;

i.The only consideration the Executive is receiving for signing the
Agreement is described in the Agreement itself, and no other promises or
representations of any kind have been made to cause him to sign it; and

j.If the Executive chooses not to execute the Release in the manner set forth in
Paragraph 20(a), above, or revokes his acceptance thereof in accordance with
Paragraph 20(g), above, this entire Agreement shall be deemed null and void, and
the respective rights and responsibilities of the Executive and the Company
under the Employment Agreement shall apply.

21.Remedies.  Upon the material violation or breach by the Executive or the
Company of any of the terms of the Agreement, and his/its failure to cure such
breach within five (5) business days of written notice, and in addition to any
other remedies available to the wronged party, the wronged party shall be
entitled to suspend indefinitely further performance or obligations (including
additional payments due) under the Agreement and recover any damages suffered as
a result of such breach, including recoupment of any payments made under the
Agreement, as well as any reasonable attorneys’ fees and costs incurred in
remedying such breach. In addition, either party may seek injunctive or
equitable relief.

22.No Mitigation.  The Executive shall not be required to mitigate the amount of
any
payment provided for in the Agreement by seeking other employment or otherwise.

23.Section 409A.  Notwithstanding any provision of the Agreement to the
contrary, the Agreement is intended to be exempt from or, in the alternative,
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the interpretive guidance thereunder (the “Code”), including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions. The Agreement shall be construed and interpreted in accordance
with such intent. Each payment under the Agreement or any Company benefit plans
is intended to be treated as one of a series of separate payments for purposes
of Code Section 409A.

24.Counterparts.  The Agreement may be executed in one or more counterparts, and



5

 

 



--------------------------------------------------------------------------------

 

 

each such counterpart shall be deemed an original, but all such counterparts
together shall constitute but one agreement. In the event that any signature to
the Agreement is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original

25.Indemnification and Directors and Officers Liability Insurance Coverage.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
impact in any way the Company’s obligations to indemnify and advance expenses on
behalf of the Executive after the Separation Date pursuant to the Company’s
Amended and Restated Bylaws (the “Bylaws”) as in effect on the Separation Date,
or other policies or pursuant to Delaware law.  It is understood that the
Company’s obligation to indemnify and advance expenses shall continue as stated
in Article V of the Bylaws whether or not that Article may be subsequently
revoked, modified, or amended. For a minimum of six (6) years after the
Separation Date, the Company shall continue to provide directors and officers
liability insurance coverage for the Executive with respect to claims arising
out of or in connection with the Executive’s employment.

 

[Signatures to follow on next page]

 



6

 

 



--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO SEPARATION AGREEMENT

EXECUTIVE

GREAT LAKES DREDGE & DOCK CORPORATION

/s/ Jonathan W. Berger

 

/s/ Mark Marinko

 

 

Jonathan W. Berger

                   Mark Marinko

  Its:Interim Chief Executive Officer

 

 

 

 

 

Date: 01/18/2017 Date: 01/18/2017



7

 

 



--------------------------------------------------------------------------------

 

 

APPENDIX A TO SEPARATION AGREEMENT  
POST-TERMINATION PAYMENTS AND BENEFITS

Unconditional Assistance Benefits.

Whether or not the Executive chooses to sign the Agreement or revoke his release
of claims as described in Paragraph 20(g) of the Agreement, the Company and the
Executive acknowledge that the Executive will receive the following
Unconditional Assistance Benefits, to extent that such benefits have not already
been provided to the Executive as of the date of this Agreement:

•

The Executive shall be paid his Base Salary through April 13, 2017.

 

•

The Executive shall be paid for all accrued and unused vacation earned through
the Separation Date.

 

•

The Executive shall receive his 2016 annual bonus, should the Company award 2016
bonuses to other eligible Company employees.  Payment of such bonus shall be
made at the same time and in the same manner as all other 2016 bonus
recipients.  Executive shall not be eligible to receive any 2017 annual bonus
payment(s).

•

The Executive shall receive any and all benefits under the Company’s
Supplemental Savings Plan and employee benefits plans through April 13, 2017.
The Company shall reduce the Executive’s Base Salary payments by Executive’s
share of the cost of these benefits, which shall be fixed at the amount the
Executive had been paying for such coverage on the date immediately prior to the
Separation Date. The Company shall be responsible for the employer contribution
through April 13, 2017.

•

The Executive shall receive full vesting of any of his outstanding Company
equity awards.  Vesting shall occur in accordance with the normal vesting
schedule for such awards, irrespective of the fact that Executive’s employment
with the Company has ended.

•

The Executive shall remain eligible to receive the “Award” described in the
March 9, 2016 Cash Performance Award Agreement between the Executive and the
Company.

•

The Company will reimburse the Executive for any and all reasonable business
expenses he incurred on or prior to the Separation Date, in accordance with the
Company’s expense reimbursement policy.

•

The Company will provide the Executive with the right to participate, at his own
expense, in the Company’s group health insurance plan, in accordance with the
mandates of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).

•

The Executive will be provided all appropriate information concerning his rights
and obligations under the Company’s 401(k) Savings Plan.

 

Conditional Assistance Benefit.

As consideration for the Executive’s execution of the Agreement (including the
Release in Appendix B), and provided that the Executive complies with his
obligations under the



8

 

 



--------------------------------------------------------------------------------

 

 

Agreement and the Employment Agreement, then following the expiration of the
Revocation Period (as defined in Paragraph 20(g) of the Agreement), the Company
will provide the Executive with the following Conditional Assistance Benefit:

•

The Company will reimburse executive for up to Ten Thousand Dollars ($10,000.00)
in moving expenses associated with his Retirement from the Company.  Expenses
eligible for this benefit must be submitted to the Company, in writing and with
documentation sufficient to establish that such expense has actually been
incurred by Executive, no later than ninety (90) days immediately following the
date on which such expense is incurred by Executive. Reimbursement shall occur
within thirty (30) days of the Company’s receipt of such documentation.

The Company and the Executive agree that because the Conditional Assistance
Benefit detailed above is being provided to the Executive, in part, to ensure
that the Executive has no incentive to initiate litigation against the Company
for claims arising on or before the date of this Agreement, if the Executive
files any action against the Company in any court of competent jurisdiction, and
such action includes any claim or claims arising on or before the date of this
Agreement, then the value of such benefit shall become a debt immediately owed
to the Company, and the Company shall have right to recover such amounts owed to
the Company through any means permitted by law.

By signing this Agreement, the Executive acknowledges and agrees that nothing in
the Agreement, including this Appendix A, is intended to be tax advice and that
the Company recommends that the Executive discuss his personal tax situation
with his tax advisor.

 



9

 

 



--------------------------------------------------------------------------------

 

 

APPENDIX B TO SEPARATION AGREEMENT  
GENERAL RELEASE AND WAIVER OF CLAIMS

1.

Released Parties. As used in the Agreement to which this Appendix is attached
and in this Appendix B (the “Release”), “Released Parties” means: (a) the
Company; (b) all of the Company’s subsidiaries and affiliates; and (c) all past
and present officers, directors, agents, employees, employee benefit plans (and
their sponsors, fiduciaries and administrators), insurers, and attorneys of any
of the entities described in the immediately preceding clauses (a) and (b).

 

2.

Release and Waiver of Claims.

a.In return for the consideration from the Company described in the Agreement,
the

Executive, on behalf of himself and his agents, representatives, attorneys,
assigns, heirs, executors, and administrators, releases each of the Released
Parties from, and agrees not to bring any action, suit or proceeding against any
of the Released Parties regarding, any and all liability, claims, demands,
actions, causes of action, suits, grievances, debts, sums of money, agreements,
promises, damages, back and front pay, costs, expenses, attorneys’ fees, and
remedies of any type (collectively, “Claims”), relating to any act, failure to
act or event that occurred up to and including the date on which the Executive
signs the Agreement, including without limitation, all Claims arising out of or
in connection with the Executive’s employment or separation of employment with
the Company, and including but not limited to:

 

i.

The Age Discrimination in Employment Act of 1967, as amended (“ADEA”);

 

ii.

Any and all Claims arising out of any federal, state or local law, including but
not limited to Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866 (42 U.S.C. § 1981), the Americans with Disabilities Act, the Employee
Retirement Income Security Act, the False Claims Act, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, and the Illinois
Human Rights Act;

 

 

iii.

Any and all Claims for wrongful or retaliatory discharge of employment,
termination in violation of public policy, discrimination, breach of contract
(both express and implied), breach of a covenant of good faith and fair dealing
(both express and implied), promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation or
fraud, negligent or intentional interference with contract or prospective
economic advantage, defamation, negligence, personal injury, invasion of
privacy, false imprisonment, conversion, or any other remuneration; and/or any
other contract or tort claim;

 

 

iv.

Any and all Claims arising out of any constitutional provision, statute, law,
ordinance, executive order, or regulation relating to employment, termination of
employment or discrimination or retaliation in employment;

 

 

v.

Any and all Claims arising out of any written or unwritten contract, agreement,
policy, benefit plan, retirement or pension plan, option plan, severance plan,

 

 



1

 

 



--------------------------------------------------------------------------------

 

 

covenant of any kind, or failure to pay wages, bonuses, employee benefits, other

compensation, damages, or any other remuneration; and/or

vi.Any and all Claims for attorneys’ fees and costs.

 

b.

This Release does not apply to or affect Claims that cannot be released or
waived under applicable law, Claims for benefits under applicable worker’s
compensation laws, Claims for benefits arising under the Agreement, Claims for
benefits under any applicable Company director and officer liability insurance
policy, Claims for indemnification or advancement of expenses under Article V of
the Amended and Restated Bylaws of the Company, or Claims for benefits in
accordance with the terms of the Company’s health and dental benefit plans, as
modified by COBRA, or Claims under the Company’s 401(k) or Supplemental Savings
Plans. This Release shall not limit or restrict the Executive’s right under the
ADEA to challenge the validity of the Agreement in a court of law, including the
Executive’s right to file a charge or complaint with a government agency
(including, without limitation, the Equal Employment Opportunity Commission) or
participate in an investigation or proceeding initiated or conducted by a
government agency concerning that charge or complaint; provided, however, this
Release does prevent the Executive from making any personal recovery against the
Company or the Released Parties, including the recovery of money damages, as a
result of filing an ADEA charge or complaint with a government agency against
the Company and/or any of the Released Parties. Likewise, by signing this
Release, the Executive acknowledges and agrees that if he brings any claim or
claims against the Company under the Illinois Wage Payment and Collection Act,
any recovery he receives shall be offset by any amounts he has received for the
Severance Payment and Bonus/SSP Payment as provided in Appendix A.

 

c.

The Executive affirms that as of the time he signed the Agreement and Release,
no Claim, action or proceeding covered by Paragraph 2(a) of this Release was or
is pending against any of the Released Parties. The Executive further
acknowledges that he is the sole and lawful owner of all rights, title and
interest in and to all matters released under this Paragraph 2, and that he has
not assigned or transferred, or purported to assign or transfer, any of such
released matters to any other person or entity.

3.

Governing Law. This Release and its interpretation shall be governed and
construed in accordance with the laws of the state of Illinois, and shall be
binding upon the parties hereto and the Company’s and the Executive’s respective
successors and assigns.

 

4.

Voluntary Acceptance Procedures. As detailed in Paragraph 20 of the Agreement,
the Executive, by signing this Release below, acknowledges and agrees to the
following:

 

a.

The Executive has been (and is hereby) advised by the Company to consult with an
attorney before signing this Release;

 

 

b.

The Agreement, including the Release, were originally presented to the Executive
on January 6, 2017, and the Executive has had the opportunity to take more than
twenty-one (21) days after receiving this Release to decide whether to sign it,
has carefully read and fully understands the terms of this Release and accepts
such terms knowingly and voluntarily;

 



2

 

 



--------------------------------------------------------------------------------

 

 

 

c.

The Executive understands that this Release includes a general release of
claims, including a release of all claims under the ADEA;

 

 

d.

The Executive understands that he may accept this Release at any time after the
Separation Date by signing and dating in the space indicated below and returning
the signed and dated Release and Agreement, via mail, e-mail (in .pdf format),
hand delivery, or overnight delivery, so that it is received by Eric J. Wilson,
Godfrey & Kahn, S.C., One East Main Street, Suite 500, Madison, WI 53703,
E-mail: ewilson@gklaw.com, on or before 5:00 p.m. Central Time no later than
January 30, 2017; and

 

e.

The Executive understands that, with regard to the release of claims contained
above, he has seven (7) days after signing the Agreement and the Release within
which to revoke his acceptance of the release of such claims (“Revocation
Period”), and such revocation will not be effective unless written notice of the
revocation is, via mail, e-mail (in .pdf format), hand delivery, or overnight
delivery, directed to and received by Eric J. Wilson, Godfrey & Kahn, S.C., One
East Main Street, Suite 500, Madison, WI 53703, E-mail: ewilson@gklaw.com, on or
before 5:00 p.m. Central Time on the first business day following the end of the
Revocation Period.

5.

Partial Invalidity of Release. If any part of this Release is held to be
unenforceable, invalid or void, then the balance of this Release shall
nonetheless remain in full force and effect to the extent permitted by law.

 

6.

Headings. The headings and subheadings in this Release are inserted for
convenience and reference only, and are not to be used in construing the
Release.

 

EXECUTED THIS 18th DAY OF JANUARY, 2017.

/s/ Jonathan W. Berger    

JONATHAN W. BERGER

 



3

 

 

